DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Interview after Final Action
The action is responsive to Applicant’s Request for Consideration under the After Final Consideration Pilot Program 2.0, filed March 11, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a teleconference with Samuel Riebe, on March 22, 2022.  The claims have been amended as follows:

Claim 1 is amended as follows:
1.	(Currently Amended)  A system for measuring at least one physical quantity representative of air quality in an observation zone, the system comprising:
- a mapping of the observation zone, comprising a set, denoted V, of modeled values representative of the at least one physical quantity;
- measuring devices configured to measure the at least one physical quantity, possessing a total number Ntot total number Ntot of  Ntot positions or the Ntot trajectories exhibiting a spatial distribution in the observation zone;
- a calculator of [[the ]]a spatial distribution, denoted Sopt, of a subset of the measuring devices possessing a number N of positions or a number N of trajectories in the observation zone, the calculator configured to: 
• construct a mesh of the observation zone, the mesh comprising a number G of points;
• calculate, for a given spatial distribution, denoted S, of the N positions or of the N trajectories, an estimator of the set V, denoted             
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh;
• calculate a cost function, denoted φ(S), representative of a difference or of a likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and the modeled values, denoted             
                
                    
                        V
                    
                    -
                
            
        , of the set V extracted at the G points of the mesh; and
• extract the spatial distribution Sopt to minimize or maximize the cost function in dependence on whether the cost function is representative of the difference or of the likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and             
                
                    
                        V
                    
                    -
                
                [
                [
            
        ,]]; and
- an activation means configured to: 
• activate some of the measuring devices possessing N positions or N trajectories exhibiting a spatial distribution that is closest to the extracted spatial distribution Sopt; and
• deactivate others of the measuring devices possessing N positions or N trajectories exhibiting a spatial distribution that deviates from the extracted spatial distribution Sopt,
each of the measuring devices being fitted to a vehicle or urban structure within the observation zone, and
the measuring devices being arranged in the observation zone to at least partially satisfy the extracted spatial distribution Sopt in order to measure the at least one physical quantity representative of air quality in the observation zone.

Claim 12 is amended as follows:
12.	(Currently Amended)  The system of claim 1, wherein the measuring devices configured to measure the at least one physical quantity comprise at least N measuring devices each fitted to a vehicle.

Claim 13 is amended as follows:
13.	(Currently Amended)  The system of claim 1, wherein the measuring  measuring devices each fitted to the urban structure within the observation zone, the urban structure comprising an item of urban furniture.


Claim 14 is amended as follows:
 measuring 

Claim 15 is amended as follows:
15.	(Currently Amended)  A method for measuring at least one physical quantity representative of air quality in an observation zone, the method comprising:
a) providing a mapping of the observation zone, the mapping comprising a set, denoted V, of modeled values representative of the at least one physical quantity;
b) providing measuring devices configured to measure the at least one physical quantity, possessing a total number Ntot total number Ntot Ntot positions or the Ntot trajectories exhibiting a spatial distribution in the observation zone;
c) constructing a mesh of the observation zone, the mesh comprising a number G of points;
d) calculating, for a given spatial distribution, denoted S, of the Ntot positions or of the Ntot trajectories            
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh;
e) calculating a cost function, denoted φ(S), representative of a difference or of a likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and the modeled values, denoted             
                
                    
                        V
                    
                    -
                
            
        , of the set V extracted at the G points of the mesh;
f) extracting [[the ]]a spatial distribution, denoted Sopt, of a subset of the measuring devices possessing a number N of positions or a number N of trajectories in the observation zone, the spatial distribution Sopt being extracted to minimize or maximize the cost function in             
                
                    
                        V
                    
                    ^
                
            
         and             
                
                    
                        V
                    
                    -
                
            
        ;[[ and]]
g) arranging, in the observation zone, the measuring devices configured to measure the at least one physical quantity so that the N positions or the N trajectories at least partially exhibit the spatial distribution Sopt, each of the measuring devices being fitted to a vehicle or an urban structure within the observation zone;[[.]]
h) activating some of the measuring devices possessing N positions or N trajectories exhibiting a spatial distribution that is closest to the extracted spatial distribution Sopt; and
i) deactivating others of the measuring devices possessing N positions or N trajectories exhibiting a spatial distribution that deviates from the extracted spatial distribution Sopt.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 15, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, calculate, for a given spatial distribution, denoted S, of the N positions or of the N trajectories, an estimator of the set V, denoted             
                
                    
                        V
                    
                    ^
                
            
        , for each of the G points of the mesh, calculate a cost function, denoted φ(S), representative of a difference or of a likelihood between             
                
                    
                        V
                    
                    ^
                
            
         and the modeled values, denoted             
                
                    
                        V
                    
                    -
                
            
        , of the set V extracted at the G points of the mesh, and extract the spatial distribution Sopt to minimize or maximize the cost function in dependence on whether the cost function is representative of the difference or of the likelihood between             
                
                    
                        V
                    
                    ^
                
            
                     
                
                    
                        V
                    
                    -
                
            
        .  Therefore, claim 1, as well as claim 15, and dependent claims 2-9, 11-14, and 16-19, are allowable over the prior art of record.
It is noted that the closest prior art, “Optimal Monitoring Network Designs,” Statistics & Probability Letters, Vol. 2, No. 4, August 1984, pp. 223-227 (Provided in IDS filed 10/17/2019), to Caselton et al., discloses a system for measuring at least one physical quantity in an observation zone which includes a mapping of the observation zone, comprising a set of modeled values representative of the at least one physical quantity and means for measuring the at least one physical quantity.
“A Survey of Wireless Sensor Network Based Air Pollution Monitoring Systems,” SENSORS, Vol. 15, No. 12, December 12, 2015, pp. 31392-31427 (Provided in IDS filed 10/17/2019), to Wei Ying, et al., discloses measuring at least one physical quantity representative of air quality in an observation zone, and means for calculating data relating to air pollution, such as calculating spatial distribution.
During the interview responsive to Applicant’s Request for Consideration under the After Final Consideration Pilot Program 2.0, on March 22, 2022, it was agreed that the amendments to claim 1, as well as claim 15, presented above by Examiner’s Amendment, under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, integrated the elements recited in claim 1, as well as claim 15, into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.  Claim 1, as well as claim 15, as amended to recite “an activation means configured to activate some of the measuring devices possessing N positions or N trajectories exhibiting a spatial distribution that is closest to the extracted spatial distribution Sopt, and deactivate others of the measuring devices possessing N positions or N trajectories exhibiting a spatial distribution that deviates from the extracted spatial distribution opt, where each of the measuring devices being fitted to a vehicle or urban structure within the observation zone.”  Thus, under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claims, independent claim 1, as well as claim 15, and dependent claims 2-9, 11-14, and 16-19, are integrated into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see 

/JEFFREY P AIELLO/Examiner, Art Unit 2864